DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/23/2022 has been entered.



Response to Amendments
This communication is in response to the amendments filed on 23 June 2022:
	Claims 1-14 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 23 June 2022:
a.	Applicant’s arguments that the Examiner agreed that the outstanding rejections fail to show hot the cited art discloses, “acquiring, by the processor, a verification code detection result of the optically readable copy; [and] determining, by the processor, that the paper copy has been tampered with in response to the verification code detection result containing no verification code,” as recited in independent claim 1 has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (U.S. PGPub. 2012/0206758), hereinafter Gibson, in view of SAITO (U.S. PGPub. 2018/0367701), hereinafter Saito, in further view of Sato et al. (U.S. PGPub. 2009/0034787), hereinafter Sato. 

	Regarding claim 1, Gibson teaches A tampering detection method applied to one of a plurality of entities involved in a paper copy transfer process, each of the plurality of entities corresponding to a node in a distributed data network (Gibson, Paragraph [0045], see “a paper copy of the electronic document may be printed on demand- The paper copy of the electronic document may bear one or more biometrically accurate representations of the handwriting of one or more individuals associated with the electronic document, or such individuals that are associated with a transaction”) (Gibson, Paragraph [0065], see “the present invention may be implemented as a trusted document or transaction network, implemented by an enterprise client, for example, such as a bank or trust company”) (Gibson, Paragraph [0073], see “A secure printer may be dedicated solely to the creation of paper documents, and/or may facilitate the implementation of security functions and features so as to cause the printer to prohibit any tampering with or alteration of any validated or authentication document in the process of creating a paper copy thereof”), the method comprising:
	obtaining, by a processor, an optically readable copy of the paper copy (Gibson, Paragraph [0072], see “…the paper copy of the document may be retrieved electronically and generated as a biometrically accurate paper document on an on-demand basis”);
	
	
	
	determining, by the processor, whether the paper copy has been tampered with (Gibson, Paragraph [0076], see “Any paper copy of a document created by the handwriting system may be identified as associated with a particular digit document file. This may facilitate a means for viewing an electronic version of the original document. The electronic original document may be compared to the paper copy of the document to ensure that the documents are the same”);
	generating, by the processor, a review result indicating whether the paper copy has been tampered with (Gibson, Paragraph [0078], see “The document may be stored as one or more handwriting replica components and one or more document content components. The whole of the document integrates these components into a format that has been signed off on and agreed upon by all the parties to a transaction…The stored document is therefore a verified and authenticated document that may be deemed legally binding”);
	sending, by the processor, the review result to the other nodes (Gibson, Paragraph [0063], see “It should be understood that the server computer may be associated with a trusted party, such that the server computer acts as a trusted intermediary that may be used to verify and/or authenticate electronic documents or associated transactions. For example a third party, or any other party, seeking confirmation of the authenticity of a document, or any associated legal instrument, may send information necessary to identify the document, or legal instrument, to the trusted party and/or the server computer of the trusted party. The party sending the information may further request verification and/or authentication of the document by the server computer of the trusted party…”, where each node in the network is configured to send/receive data to/from other nodes and review results with respect to the data from/to other nodes); and
	recording, by the processor, the review result synchronously with each node in the distributed data network (Gibson, Paragraph [0062], see “the server computer (or network of server computers) may be linked to a database. The database may be utilized for storing the electronic documents that can be verified and/or authenticated, and/or for retrieval of the electronic documents as required at a date and/or time subsequent to the storage of the electronic documents”).
	Gibson does not teach the following limitation(s) as taught by Saito: obtaining, by the processor, a print transaction corresponding to a print transaction ID, in response to the verification code detection result containing a verification code and the print transaction ID (Saito, Claim 7, see “wherein the processor transmits the print instruction to the printer in a case where the second identifier and the inputted authentication code are received from the printer in the storing case, in a case where the received second identifier matches the first identifier stored in the memory, and in a case where the inputted authentication code matches the target authentication code stored in the memory…”, where “print instruction” is analogous to a print transaction, which is obtained by the processor in response to the verification code detection result containing a verification code (inputted authentication code) and the print transaction ID (i.e. comprised within the second identifier));
	determining, by the processor, whether the paper copy has been tampered with by comparing the verification code and information contained in the print transaction (Saito, Paragraph [0091], see “the mediation server 10 receives the PIN code PC2 and the job ID “j12346” from the printer 100…the intermediation server 10 specifies a PIN code associated with the job ID “j12346” from the job ID table 34, and determines whether the specified PIN code matches the PIN code PC2 received in T444…the specified PIN code matches and the PIN code PC2. So, in S60 the mediation server 10 makes YES determination…”, where “PIN code” is analogous to a verification code, which is compared with information contained in the print transaction, where “job ID” is analogous to comprising information contained in the print transaction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, by implementing techniques for automated techniques for server receiving image data from terminal device, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction, disclosed of Saito. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction. This allows for better security management within the system by associating a print transaction ID with the verification code, and when the system deems the print transaction ID and the verification code valid, attain the print transaction, otherwise, prohibit transmission of the print instruction to the printer due to the possibility of the document being tampered with. Saito is deemed as analogous art due to the art disclosing techniques for obtaining a print transaction in response to a verification code detection result containing a verification code and the print transaction ID (Saito, Claim 7). 
	Gibson as modified by Saito do not teach the following limitation(s) as taught by Sato: acquiring, by the processor, a verification code detection result of the optically readable copy (Sato, FIG. 9, see “”DETERMINE CODE IMAGE REMOVABLE PORTION S904” and “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION? S905”, where “S904” is analogous to acquiring and determining a verification code detection result of the readable copy);
	determining, by the processor, that the paper copy has been tampered with in response to the verification code detection result containing no verification code (Sato, FIG. 9, see “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION S905”, “HALT PRINTING AND DISPLAY WARNING MESSAGE S906”, where “S905” is analogous to determining whether or not the verification code detection result contains a verification code (i.e. attachable portion) or not, and where “S906” is analogous to if the determination is made that the copy does not contain a verification code (i.e. the attachable portion is not present), then printing is halted and a warning message is displayed (i.e. determining that the copy has been tampered with)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, and techniques disclosed of Saito, by implementing techniques for image processing for reproducing code image from original information, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code, disclosed of Sato. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code. This allows for better security management by examining the paper copy to see if a verification code (e.g., logo, image, signature, etc.) is present on the document in order to determine whether or not the paper copy has been tampered with or not. Sato is deemed as analogous art due to the art disclosing techniques for determining that a copy has been tampered with in response to an attachable portion not being present in the document (Sato, FIG. 9). 

Regarding claim 9, Gibson teaches A tampering detection apparatus corresponding to one of a plurality of entities involved in a paper copy transfer process (Gibson, Paragraph [0045], see “a paper copy of the electronic document may be printed on demand- The paper copy of the electronic document may bear one or more biometrically accurate representations of the handwriting of one or more individuals associated with the electronic document, or such individuals that are associated with a transaction”) (Gibson, Paragraph [0073], see “A secure printer may be dedicated solely to the creation of paper documents, and/or may facilitate the implementation of security functions and features so as to cause the printer to prohibit any tampering with or alteration of any validated or authentication document in the process of creating a paper copy thereof”), wherein, each of the plurality of entities corresponds to a node in a distributed data network, and respective nodes in the distributed data network correspond to different tampering detection apparatuses (Gibson, Paragraph [0065], see “the present invention may be implemented as a trusted document or transaction network, implemented by an enterprise client, for example, such as a bank or trust company”),
the tampering detection apparatus corresponding to one of the plurality of entities comprising:
	a processor configured to
		obtain an optically readable copy of a paper copy of an electronic document (Gibson, Paragraph [0072], see “…the paper copy of the document may be retrieved electronically and generated as a biometrically accurate paper document on an on-demand basis”),
		
		
		
		determine whether the paper copy has been tampered with (Gibson, Paragraph [0076], see “Any paper copy of a document created by the handwriting system may be identified as associated with a particular digit document file. This may facilitate a means for viewing an electronic version of the original document. The electronic original document may be compared to the paper copy of the document to ensure that the documents are the same”),
		generate a review result indicating whether the paper copy has been tampered with (Gibson, Paragraph [0078], see “The document may be stored as one or more handwriting replica components and one or more document content components. The whole of the document integrates these components into a format that has been signed off on and agreed upon by all the parties to a transaction…The stored document is therefore a verified and authenticated document that may be deemed legally binding”),
		send the review result to the other nodes in the distributed data network (Gibson, Paragraph [0063], see “It should be understood that the server computer may be associated with a trusted party, such that the server computer acts as a trusted intermediary that may be used to verify and/or authenticate electronic documents or associated transactions. For example a third party, or any other party, seeking confirmation of the authenticity of a document, or any associated legal instrument, may send information necessary to identify the document, or legal instrument, to the trusted party and/or the server computer of the trusted party. The party sending the information may further request verification and/or authentication of the document by the server computer of the trusted party…”, where each node in the network is configured to send/receive data to/from other nodes and review results with respect to the data from/to other nodes), and
		record the review result synchronously with each node in the distributed data network (Gibson, Paragraph [0062], see “the server computer (or network of server computers) may be linked to a database. The database may be utilized for storing the electronic documents that can be verified and/or authenticated, and/or for retrieval of the electronic documents as required at a date and/or time subsequent to the storage of the electronic documents”).
Gibson does not teach the following limitation(s) as taught by Saito: obtain a printer transaction ID associated with the verification code, in response to the verification code detection result containing a verification code and the print transaction ID, the print transaction corresponding to the electronic document based on the print transaction ID (Saito, Claim 7, see “wherein the processor transmits the print instruction to the printer in a case where the second identifier and the inputted authentication code are received from the printer in the storing case, in a case where the received second identifier matches the first identifier stored in the memory, and in a case where the inputted authentication code matches the target authentication code stored in the memory…”, where “print instruction” is analogous to a print transaction, which is obtained by the processor in response to the verification code detection result containing a verification code (inputted authentication code) and the print transaction ID (i.e. comprised within the second identifier)),
	determine whether the paper copy has been tampered with by comparing the verification code and information contained in the print transaction (Saito, Paragraph [0091], see “the mediation server 10 receives the PIN code PC2 and the job ID “j12346” from the printer 100…the intermediation server 10 specifies a PIN code associated with the job ID “j12346” from the job ID table 34, and determines whether the specified PIN code matches the PIN code PC2 received in T444…the specified PIN code matches and the PIN code PC2. So, in S60 the mediation server 10 makes YES determination…”, where “PIN code” is analogous to a verification code, which is compared with information contained in the print transaction, where “job ID” is analogous to comprising information contained in the print transaction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, by implementing techniques for automated techniques for server receiving image data from terminal device, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction, disclosed of Saito. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction. This allows for better security management within the system by associating a print transaction ID with the verification code, and when the system deems the print transaction ID and the verification code valid, attain the print transaction, otherwise, prohibit transmission of the print instruction to the printer due to the possibility of the document being tampered with. Saito is deemed as analogous art due to the art disclosing techniques for obtaining a print transaction in response to a verification code detection result containing a verification code and the print transaction ID (Saito, Claim 7). 
 Gibson as modified by Saito do not teach the following limitation(s) as taught by Sato: acquire a verification code detection result of the optically readable copy (Sato, FIG. 9, see “”DETERMINE CODE IMAGE REMOVABLE PORTION S904” and “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION? S905”, where “S904” is analogous to acquiring and determining a verification code detection result of the readable copy),
	determine that the paper copy has been tampered with in response to verification code detection result containing no verification code (Sato, FIG. 9, see “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION S905”, “HALT PRINTING AND DISPLAY WARNING MESSAGE S906”, where “S905” is analogous to determining whether or not the verification code detection result contains a verification code (i.e. attachable portion) or not, and where “S906” is analogous to if the determination is made that the copy does not contain a verification code (i.e. the attachable portion is not present), then printing is halted and a warning message is displayed (i.e. determining that the copy has been tampered with)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, and techniques disclosed of Saito, by implementing techniques for image processing for reproducing code image from original information, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code, disclosed of Sato. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code. This allows for better security management by examining the paper copy to see if a verification code (e.g., logo, image, signature, etc.) is present on the document in order to determine whether or not the paper copy has been tampered with or not. Sato is deemed as analogous art due to the art disclosing techniques for determining that a copy has been tampered with in response to an attachable portion not being present in the document (Sato, FIG. 9). 

Regarding claim 10, Gibson teaches A tampering detection apparatus corresponding to one of a plurality of entities involved in a paper copy transfer process, comprising (Gibson, Paragraph [0045], see “a paper copy of the electronic document may be printed on demand- The paper copy of the electronic document may bear one or more biometrically accurate representations of the handwriting of one or more individuals associated with the electronic document, or such individuals that are associated with a transaction”) (Gibson, Paragraph [0073], see “A secure printer may be dedicated solely to the creation of paper documents, and/or may facilitate the implementation of security functions and features so as to cause the printer to prohibit any tampering with or alteration of any validated or authentication document in the process of creating a paper copy thereof”):
a storage storing computer-executable instructions (Gibson, Claim 15, see “at least one printer operable to receive instructions from a computer”, where “computer” contains a storage unit for storing the instructions); and
a processor connected to the storage (Gibson, Claim 15, see “at least one printer operable to receive instructions from a computer”, where the processor (computer) is connected to the storage),
wherein, the computer-executable instructions, when executed, cause the processor to implement
	obtaining an optically readable copy of a paper copy (Gibson, Paragraph [0072], see “…the paper copy of the document may be retrieved electronically and generated as a biometrically accurate paper document on an on-demand basis”);
	
	
	
	determining whether the paper copy has been tampered with (Gibson, Paragraph [0076], see “Any paper copy of a document created by the handwriting system may be identified as associated with a particular digit document file. This may facilitate a means for viewing an electronic version of the original document. The electronic original document may be compared to the paper copy of the document to ensure that the documents are the same”),
	generating a review result indicating whether the paper copy has been tampered with (Gibson, Paragraph [0078], see “The document may be stored as one or more handwriting replica components and one or more document content components. The whole of the document integrates these components into a format that has been signed off on and agreed upon by all the parties to a transaction…The stored document is therefore a verified and authenticated document that may be deemed legally binding”);
	sending the review result to the other nodes (Gibson, Paragraph [0063], see “It should be understood that the server computer may be associated with a trusted party, such that the server computer acts as a trusted intermediary that may be used to verify and/or authenticate electronic documents or associated transactions. For example a third party, or any other party, seeking confirmation of the authenticity of a document, or any associated legal instrument, may send information necessary to identify the document, or legal instrument, to the trusted party and/or the server computer of the trusted party. The party sending the information may further request verification and/or authentication of the document by the server computer of the trusted party…”, where each node in the network is configured to send/receive data to/from other nodes and review results with respect to the data from/to other nodes); and
	recording the review result synchronously with each node (Gibson, Paragraph [0062], see “the server computer (or network of server computers) may be linked to a database. The database may be utilized for storing the electronic documents that can be verified and/or authenticated, and/or for retrieval of the electronic documents as required at a date and/or time subsequent to the storage of the electronic documents”).
Gibson does not teach the following limitation(s) as taught by Saito: obtaining a print transaction corresponding to a print transaction ID in response to the verification code detection result containing a verification code and the print transaction ID (Saito, Claim 7, see “wherein the processor transmits the print instruction to the printer in a case where the second identifier and the inputted authentication code are received from the printer in the storing case, in a case where the received second identifier matches the first identifier stored in the memory, and in a case where the inputted authentication code matches the target authentication code stored in the memory…”, where “print instruction” is analogous to a print transaction, which is obtained by the processor in response to the verification code detection result containing a verification code (inputted authentication code) and the print transaction ID (i.e. comprised within the second identifier));
	determining whether the paper copy has been tampered with by comparing the verification code and information contained in the print transaction (Saito, Paragraph [0091], see “the mediation server 10 receives the PIN code PC2 and the job ID “j12346” from the printer 100…the intermediation server 10 specifies a PIN code associated with the job ID “j12346” from the job ID table 34, and determines whether the specified PIN code matches the PIN code PC2 received in T444…the specified PIN code matches and the PIN code PC2. So, in S60 the mediation server 10 makes YES determination…”, where “PIN code” is analogous to a verification code, which is compared with information contained in the print transaction, where “job ID” is analogous to comprising information contained in the print transaction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, by implementing techniques for automated techniques for server receiving image data from terminal device, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction, disclosed of Saito. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising in a case where the verification code detection result contains a verification code and a transaction ID associated with the verification code, attaining, based on the transaction ID, a print transaction. This allows for better security management within the system by associating a print transaction ID with the verification code, and when the system deems the print transaction ID and the verification code valid, attain the print transaction, otherwise, prohibit transmission of the print instruction to the printer due to the possibility of the document being tampered with. Saito is deemed as analogous art due to the art disclosing techniques for obtaining a print transaction in response to a verification code detection result containing a verification code and the print transaction ID (Saito, Claim 7). 
 Gibson as modified by Saito do not teach the following limitation(s) as taught by Sato: acquiring a verification code detection result of the optically readable copy (Sato, FIG. 9, see “”DETERMINE CODE IMAGE REMOVABLE PORTION S904” and “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION? S905”, where “S904” is analogous to acquiring and determining a verification code detection result of the readable copy);
	determining that the paper copy has been tampered with in response to the verification code detection result containing no verification code (Sato, FIG. 9, see “ATTACHABLE PORTION NOT PRESENT AT ALL IN ENTIRE REGION S905”, “HALT PRINTING AND DISPLAY WARNING MESSAGE S906”, where “S905” is analogous to determining whether or not the verification code detection result contains a verification code (i.e. attachable portion) or not, and where “S906” is analogous to if the determination is made that the copy does not contain a verification code (i.e. the attachable portion is not present), then printing is halted and a warning message is displayed (i.e. determining that the copy has been tampered with)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, and techniques disclosed of Saito, by implementing techniques for image processing for reproducing code image from original information, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code, disclosed of Sato. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising of acquiring a verification code detection result of a copy and determining that the copy has been tampered with in response to the verification result containing no verification code. This allows for better security management by examining the paper copy to see if a verification code (e.g., logo, image, signature, etc.) is present on the document in order to determine whether or not the paper copy has been tampered with or not. Sato is deemed as analogous art due to the art disclosing techniques for determining that a copy has been tampered with in response to an attachable portion not being present in the document (Sato, FIG. 9). 

	Regarding claim 11, Gibson as modified by Saito and further modified by Sato teaches A non-transitory computer-readable storage medium including computer-executable instructions for execution by a processing system, wherein, the computer-executable instructions, when executed, cause the processing system to perform the tampering detection method according to claim 1 (See rejection of claim 1) (Gibson, Paragraph [0011], see “at least one printer operable to receive instructions from a computer”).


Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, in view of Saito, in further view of Sato, in further view of Sennott et al. (U.S. PGPub. 2008/0015879), hereinafter Sennott. 

	Regarding claim 2, Gibson as modified by Saito and further modified by Sato do not teach the following limitation(s) as taught by Sennott: The tampering detection method according to claim 1, further comprising:
	generating, by the processor, the print transaction in response to a print command, the print command including an electronic document to be printed and a registration transaction ID of the print command;
	obtaining, by the processor, a registration transaction based on the registration transaction ID, the registration transaction corresponding to the registration transaction ID;
	generating, by the processor, the registration transaction when creating the electronic document, the registration transaction including identification information of the electronic document;
	transmitting, by the processor, the registration transaction to the other nodes in the distributed data network to be received;
	acquiring, by the processor, a review result from the other nodes; and
	synchronously recording, by the processor, the registration transaction in response to acquiring the review result.
	(Sennott, Abstract, see “Information associated with a participant interested in participating in a real estate transaction in which finds can be provided to a non-profit organization (NPO) is received. An agreement is generated to be signed by an agent associated with the transaction. An electronic document of the agreement signed by the agent is received. The transaction with which the signed agreement is associated is automatically determined and the received electronic document is stored and associated with the participant”, which is being read as the registration transaction being generated by a node creating the document and being received by the other nodes in the network, which is synchronously recorded on each node (each participant) in the network after acquiring the results) (Sennott, Paragraph [0025], see “A transaction identifier associated with the transaction can be defined and participant information and the received electronic document can be associated with the transaction identifier”, where each transaction identifier is associated with participant information, and where participant information is analogous to each node required to review the document) (Sennott, Paragraph [0151], see “a print command 3106 can launch a new browser or browser tab that prints the transaction data”) (Sennott, Claim 6, see “defining a transaction identifier associated with the transaction; and associating the participant information and the received electronic document with the transaction identifier”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Saito, and techniques disclosed of Sato, by implementing techniques for automated techniques for fund raising via real estate referral fees, comprising a print command containing an electronic document to be printed and its registration transaction ID, the registration transaction is generated by a node creating the electronic document, is reviewed by the other nodes in the distributed data network, and is synchronously recorded on each node in the network after acquiring its required review result, disclosed of Sennott. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising a print command containing an electronic document to be printed and its registration transaction ID, the registration transaction is generated by a node creating the electronic document, is reviewed by the other nodes in the distributed data network, and is synchronously recorded on each node in the network after acquiring its required review result. This allows for better security management by allowing each document to be reviewed by each participating party to make sure the document is fully verified before being legally binding to each participant. Sennott is deemed as analogous art due to the art disclosing techniques for generating a print transaction in response to a print command and transmitting the transaction to other nodes in the distributed data network (Sennott, Abstract). 

	Regarding claim 3, Gibson as further modified by Sato and Sennott teaches The tampering detection method according to claim 2, further comprising:
	
	embedding the verification code into the electronic document to be printed as the paper copy (Gibson, Paragraph [0080], see “Should a seal, watermark or other insignia to be integrated with a handwriting replica, or to replace a handwriting replica, or to otherwise be attached to a document, the printer may produce the seal or other insignia upon the paper document”, where “seal” can be read as comprising the identification information contained in the registration transaction). 
	Gibson as further modified by Sato and Sennott do not teach the following limitation(s) as taught by Saito: generating the verification code in response to receiving the print command, the verification code indicating consistency of the identification information contained in the registration transaction and the electronic document (Saito, Abstract, see “The processor receives a second identifier from the printer and transmit a print instruction to the printer in a case where the received second identifier matches the stored first identifier”) (Saito, Paragraph [0028], see “The job ID tables 34 stores, associated with each other, a printer ID, a job ID, a file name, print setting information, a data ID, and a user name of a user for each of one or more print jobs”, where the job ID table generates and stores the verification code upon receiving a print instruction/command).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Sennott, and techniques disclosed of Sato, by implementing techniques for automated techniques for server receiving image data from terminal device, comprising of generating a verification code in response to receiving the print command, the verification code indicating consistency of the identifiers contained in the transaction and the electronic document, disclosed of Saito. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising of generating a verification code in response to receiving the print command, the verification code indicating consistency of the identifiers contained in the transaction and the electronic document. This allows for better security management by comparing the verification code indicating consistency of the identifiers contained in the transactions before allowing the print instruction to go through. Saito is deemed as analogous art due to the art disclosing techniques for generating a verification code in response to receiving a print command (Saito, Paragraph [0028]).  

	Regarding claim 5, Gibson as modified by Saito and further modified by Sato and Sennott teaches The tampering detection method according to claim 3, further comprising:
	transmitting, by the processor, the verification code to the other nodes in the distributed data network for review by the other nodes (Gibson, Paragraph [0063], see “It should be understood that the server computer may be associated with a trusted party, such that the server computer acts as a trusted intermediary that may be used to verify and/or authenticate electronic documents or associated transactions. For example a third party, or any other party, seeking confirmation of the authenticity of a document, or any associated legal instrument, may send information necessary to identify the document, or legal instrument, to the trusted party and/or the server computer of the trusted party. The party sending the information may further request verification and/or authentication of the document by the server computer of the trusted party…”, where each node in the network is configured to send/receive data to/from other nodes and review results with respect to the data from/to other nodes); and
	synchronously recording, by the processor, the verification code with the other nodes, in response to obtaining a review result from the other nodes (Gibson, Paragraph [0062], see “the server computer (or network of server computers) may be linked to a database. The database may be utilized for storing the electronic documents that can be verified and/or authenticated, and/or for retrieval of the electronic documents as required at a date and/or time subsequent to the storage of the electronic documents”) (Gibson, Paragraph [0078], see “The document may be stored as one or more handwriting replica components and one or more document content components. The whole of the document integrates these components into a format that has been signed off on and agreed upon by all the parties to a transaction…The stored document is therefore a verified and authenticated document that may be deemed legally binding”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson, in view of Saito, in further view of Sato, in further view of Falk (U.S. PGPub. 2018/0097782). 

	Regarding claim 8, Gibson as modified by Saito and further modified by Sato do not teach the following limitation(s) as taught by Falk: The tampering detection  method according to claim 1, wherein,
	allowing, by the processor, at least one of the plurality of entities to perform sending, reading, and receiving data in the distributed data network, in response to authenticating the entity (Falk, Paragraph [0013], see “They require the receiver of the documents to initiate an account and or have the sender set up or complete an account, and have a login with a pin, password and or other to access the account. These tools require the sender and receiver to both be authenticated because there is a two-way exchange of sensitive data”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Saito, and techniques disclosed of Sato, by implementing techniques for single point of custody secure data exchange, comprising authentication being required when sending, reading and receiving data in the distributed data network, disclosed of Falk.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising authentication being required when sending, reading and receiving data in the distributed data network. This allows for better security management within the system by requiring any sender, receiver or reader of any documents to be authenticated before being given permission to do so. Falk is deemed as analogous art due to the art disclosing techniques for allowing one of a plurality of entities to perform sending, reading and receiving data in a distributed data network (Falk, Paragraph [0013]). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, in view of Saito, in further view of Sato, in further view of Micali et al. (U.S. PGPub. 2018/0068280), hereinafter Micali.

	Regarding claim 12, Gibson as modified by Saito and further modified by Sato do not teach the following limitation(s) as taught by Micali: The tampering detection method according to claim 1, wherein the recording the review result includes recording whether a majority of the nodes determined that the paper copy has not been tampered with (Micali, Paragraph [0008], see “facilitating verification of an electronic payment in an electronic payment system includes determining if authenticated payment records provided by a given majority of entities indicate validity of the electronic payment between a first player and a second player of the electronic payment system during a particular one of a plurality of rounds of the electronic payment system”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Saito, and techniques disclosed of Sato, by implementing techniques for verifying electronic transactions, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with, disclosed of Micali.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with. This allows for better security management by confirming with a majority of nodes receiving the record, whether the transaction/paper copy (i.e., object being analyzed for validity) has been tampered with. Micali is deemed as analogous art due to the art disclosing techniques for recording whether a majority of nodes determined that the object has not been tampered with (Micali, Paragraph [0008]). 

Regarding claim 13, Gibson as modified by Saito and further modified by Sato do not teach the following limitation(s) as taught by Micali: The tampering detection apparatus according to claim 9, wherein the review result includes an indication as to whether a majority of the nodes determined that the paper copy has not been tampered with (Micali, Paragraph [0008], see “facilitating verification of an electronic payment in an electronic payment system includes determining if authenticated payment records provided by a given majority of entities indicate validity of the electronic payment between a first player and a second player of the electronic payment system during a particular one of a plurality of rounds of the electronic payment system”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Saito, and techniques disclosed of Sato, by implementing techniques for verifying electronic transactions, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with, disclosed of Micali.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with. This allows for better security management by confirming with a majority of nodes receiving the record, whether the transaction/paper copy (i.e., object being analyzed for validity) has been tampered with. Micali is deemed as analogous art due to the art disclosing techniques for recording whether a majority of nodes determined that the object has not been tampered with (Micali, Paragraph [0008]).  

Regarding claim 14, Gibson as modified by Saito and further modified by Sato do not teach the following limitation(s) as taught by Micali: The tampering detection apparatus according to claim 10, wherein the review result includes an indication as to whether a majority of the nodes determined that the paper copy has not been tampered with (Micali, Paragraph [0008], see “facilitating verification of an electronic payment in an electronic payment system includes determining if authenticated payment records provided by a given majority of entities indicate validity of the electronic payment between a first player and a second player of the electronic payment system during a particular one of a plurality of rounds of the electronic payment system”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for generating authenticated documents, disclosed of Gibson, techniques disclosed of Saito, and techniques disclosed of Sato, by implementing techniques for verifying electronic transactions, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with, disclosed of Micali.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a tampering detection method, comprising recording whether a majority of the nodes determined that the transaction has not been tampered with. This allows for better security management by confirming with a majority of nodes receiving the record, whether the transaction/paper copy (i.e., object being analyzed for validity) has been tampered with. Micali is deemed as analogous art due to the art disclosing techniques for recording whether a majority of nodes determined that the object has not been tampered with (Micali, Paragraph [0008]). 


 
Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499